Citation Nr: 0329694	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for residuals of 
cranial trauma as secondary service-connected 
arteriosclerotic heart disease (ASHD).  

7.  Entitlement to service connection for status post broken 
ribs as secondary to service-connected ASHD.  

8.  Entitlement to service connection for right shoulder 
dislocation as secondary to service-connected ASHD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 to 
January 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In April 2001, the veteran raised the issue of entitlement to 
an increased evaluation for arteriosclerotic heart disease.  
This issue, however, has not been developed of certified for 
appeal.  Accordingly, it is referred to the RO for 
appropriate consideration .




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and VA duties pursuant thereto have been codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this case, requests have been made to San Pablo Hospital 
for records of hospitalization, based on the veteran's report 
of being treated at that facility from 1988 to the present.  
An authorization for the release of those records was 
provided in May 2001.  Notably, however, San Pablo replied in 
August 2001 that payment was required for copies of treatment 
records.  At his October 2001 hearing, the veteran testified 
to being treated at San Pablo after falling from a ladder as 
a result of becoming dizzy from his ASHD.  Later, in October 
2001, the RO again requested records of treatment from San 
Pablo Hospital.  However, that request made no reference to 
the prior request or to the hospital's prior response, and 
did not address whether VA could pay any fee to secure the 
records.  In an October 2001 letter to the veteran, the RO 
stated that it had requested records from San Pablo Hospital, 
and it requested help in obtaining the evidence would speed 
processing of his claim.  However, the letter to the veteran 
did not inform him that the hospital had previously refused 
to provide records without payment.  The letter also failed 
to notify the veteran that he was personally responsible for 
obtaining any records from the facility that were not 
forthcoming.  Accordingly, further attempts to obtain records 
from the facility are necessary, including informing the 
facility that no VA funds are available to pay for copies of 
the private medical records.  If the records are not 
obtained, the RO must notify the veteran that he is 
responsible for obtaining the records himself.  

A records request was also sent to Dr. Jose M. Loinez Pierret 
in June 2001, for records of treatment provided in 
approximately January 1998.  The RO informed the veteran in a 
June 2001 letter that records of treatment had been requested 
from that physician, and the RO requested his assistance in 
hastening obtaining those records.  However, no records have 
been forthcoming from Dr. Pierret.  Hence, further notice to 
the veteran informing him that those records have not been 
obtained, and that he must obtain those records himself is 
required pursuant to the VCAA.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claims of entitlement to service 
connection for tinnitus, hearing 
loss, hemorrhoids, a skin condition, 
and conjunctivitis; as well as 
provide notice of the evidence 
necessary to substantiate his claims 
of entitlement to service connection 
for cranial trauma residuals, rib 
fracture residuals, and residuals of 
a right shoulder dislocation 
secondary to ASHD.  The RO should 
emphasize to the veteran that he is 
ultimately responsible to provide the 
necessary evidence.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA must notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims 
folders.  He should also provide 
contact information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  The 
RO should attempt to obtain any 
indicated records, and should 
associate with the claims folders all 
records and responses received.  The 
RO should again attempt to obtain 
records from San Pablo Hospital, 
informing that facility that the 
records are in furtherance of the 
veteran's claims, and that no VA 
funds are available to pay for copies 
of the records.  The RO should inform 
the veteran of the outcome of each 
records request.  If records are not 
obtained from Dr. Pierret and/or San 
Pablo Hospital, the RO must notify 
the veteran that he is responsible 
for securing these records if he 
desires that VA consider the same.  
All records and responses received 
should be associated with the claims 
folders.  

3.  Thereafter, the RO should send 
the claims folders to appropriate VA 
medical examiners to determine the 
nature and etiology of the veteran's 
claimed disorders.  The veteran must 
provide the examiner with his basis 
for his belief that each claimed 
disorder is related to his period of 
service, or his basis for his belief 
that the disorder is related to his 
service-connected ASHD.  The claims 
folders and a copy of this remand 
must be made available to each 
examiner for review in connection 
with the examination.  All necessary 
tests and studies should be 
performed.  Any opinion offered must 
be based on objective medical 
evidence, and not merely the 
subjective statements of the veteran.  
All answers must be explained in 
full.  

Examiners addressing tinnitus, 
hearing loss, hemorrhoids, a skin 
condition, and conjunctivitis, must 
answer the following for each 
disorder:  

A.  Is it at least as likely as not 
that the claimed disorder developed 
during the veteran's period of active 
service from May 1953 to January 
1974, to include as a result of the 
appellant's combat service?  

B.  If sensorineural hearing loss is 
addressed, is it at least as likely 
as not that the sensorineural hearing 
loss developed to a disabling degree 
within the first year post service?

Examiners addressing residuals of 
cranial trauma, rib fractures, and a 
right shoulder dislocation, must 
answer the following:  

If a fall resulting in the claimed 
injury is medically documented in the 
claims folder, is it at least as 
likely as not that the fall was 
caused by the veteran's cardiac 
condition?  If so, please address why 
other possible causes, such as the 
veteran accidentally slipping from 
the ladder or roof, or merely falling 
by losing his balance are less likely 
etiologies?

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If any determinations 
remains adverse to the veteran, he 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  The veteran 
should then be afforded the 
applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the veteran 
has been provided complete notice of 
what VA will do and what the claimant 
must do.  Quartuccio.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



